OPINION — AG — ** COUNTY HOSPITAL — CLINICS — CONTRACTS ** QUESTIONS INVOLVED: (1) MAY A COUNTY HOSPITAL ENTER INTO CONTRACTS PROVIDING THAT THE COUNTY HOSPITAL WILL MANAGE OTHER, SMALLER HOSPITALS AND MEDICAL CLINICS LOCATED IN THE COUNTY? (2) IN THE EVENT A COUNTY HOSPITAL MAY PROPERLY ENTER INTO SUCH MANAGEMENT CONTRACTS, MAY PROVISION BE MADE FOR THE COUNTY HOSPITAL TO PROVIDE TO THE MANAGED FACILITIES MEDICAL SUPPLIES OR EQUIPMENT WHICH HAD BEEN PURCHASED IN VOLUME BY THE COUNTY HOSPITAL? — REPLY: COUNTY HOSPITALS MAY 'NOT' ENTER INTO CONTRACTS PROVIDING THAT THE COUNTY HOSPITAL WILL MANAGE ANY OTHER HOSPITAL OR MEDICAL FACILITY. (BOARD OF CONTROL, ULTRA VIRES, PURCHASING, AUTHORITY, JURISDICTION) CITE: 19 O.S. 781 [19-781], 19 O.S. 789 [19-789], 19 O.S. 790.1 [19-790.1](C) (JAMES B. FRANKS)